Title: To James Madison from Robert Montgomery, 21 July 1807
From: Montgomery, Robert
To: Madison, James



Sir,
Alicante 21st. July 1807

I had the honor of addressing you under the 7th. Ultimo on the subject of the papers of the Ship Bradford of Newbury port J. P. Clark Master, & have since no letters from Government.
Herewith you will please find the Marine List since the last of December till the 1st. Current which it is pleasing to observe is as full as the preceeding but from the practice of the English in capturing or detaining our Vessels from one Enemies port to an other our trade has been lately very much obstructed and it is to be apprehended must suffer considerable towards Autum when it becomes more brisk than at present.
We have not any appearance what ever of contagious or Epidemical disorders and all Spain as far as we can learn here is perfectly healthy.
The U. States Ships Constitution & Hornet are both here.  This goes by the former.  With true respect I have the honor to be, Sir, Your Obt: Huml: Servt.

Robt. Montgomery

